Citation Nr: 0300430	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  01-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
St. Petersburg, Florida


THE ISSUE

Entitlement to secondary service connection for Guillain-
Barré syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from May 1948 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of August 
2000, which denied the veteran's claim for service 
connection for Guillain-Barré syndrome, claimed secondary 
to treatment for service-connected prostate cancer.


FINDING OF FACT

The veteran's Guillain-Barré syndrome was not caused or 
permanently worsened by his service-connected prostate 
cancer (including treatment for prostate cancer).  


CONCLUSION OF LAW

Guillain-Barré syndrome is not proximately due to or the 
result of a service-connected prostate cancer.  38 C.F.R. 
§ 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual background

The veteran had active service from May 1948 to May 1973.

The veteran was granted service connection for 
adenocarcinoma of the prostate, on the basis of a 
presumptive association with Agent Orange exposure in 
Vietnam, effective in  November 1997, by a rating decision 
dated in May 1998.  

According to a November 3, 1997, letter from M. A. Binder, 
M.D., biopsies of the veteran's prostate were obtained in 
October 1997, which showed adenocarcinoma in the left lobe 
of the prostate.  Radiation therapy was recommended.  
Hormonal manipulation was also offered, but not 
recommended.  

The veteran submitted a copy of a fax dated December 2, 
1997, from himself to Dr. Binder, describing symptoms he 
was having which he attributed to the hormone medication.  
He stated he had begun taking Eulexin on November 6, and 
received an injection of another medication on November 
10.  He described symptoms beginning with gastrointestinal 
symptoms, chills, hot flashes, and loss of appetite, on 
about Thanksgiving.  Subsequently, he began to experience 
aching in his lower extremities, with hot flashes, 
unsteadiness, and lack of appetite.  He noted that the 
aching in his legs continued to keep him awake at night.  

According to a treatment planning note from R. A. Sorace, 
M.D., dated December 4, 1997, radiation therapy was to 
commence that day.  It was noted that he was currently on 
androgen deprivation.  A treatment note dated December 8, 
1997, from Dr. Sorace, noted that the veteran had been 
complaining of weakness and numbness in this legs.  It was 
noted that while this could be secondary to his androgen 
deprivation, further evaluation to rule out any potential 
neurologic lesion was recommended.  

According to a December 11, 1997 letter from Dr. Binder, 
the veteran had been scheduled for his second Zoladex 
injection.  He had had multiple complaints since his first 
Zoladex injection, and had begun to develop progressive 
weakness of both legs, and now, parasthesias in both 
hands.  A bone scan , MRI, and CT scan had not disclosed a 
cause.  Dr. Binder noted that he did not believe the 
symptoms were secondary to his prostate cancer, the 
medication he had received, or the radiation.  However, he 
and Dr. Sorace had decided to discontinue the Zoladex 
injections.  

Nerve conduction studies on December 12, 1997 were 
compatible with a diffuse sensorimotor neuropathy.  

The veteran was hospitalized from December 12 to 17, 1997, 
in University Community Hospital, where he was evaluated 
and treated by E. G. Grant, M.D.  It was noted that he had 
chills and fevers which began the day after Thanksgiving, 
and a day or two after that, he began having severe pain 
in his lower extremities and progressive weakness.  At the 
time of admission, it was felt he was probably suffering 
from Guillain-Barré syndrome, with plexopathy another 
consideration.  He received intravenous immunoglobulin for 
three days.  After a couple of treatments, his pain 
disappeared and his strength began improving.  He was 
discharged much improved, with a diagnosis of Guillain-
Barré syndrome with paraparesis.

In January 1998, Dr. Sorace wrote to Dr. Binder that the 
veteran had completed the external radiation beam phase of 
his treatment, with few treatment related side effects.  
He was to return in February for a high dose conformal 
palladium seed implantation boost to complete his 
treatment course.  It was noted that early in his 
treatment course he had complained muscle weakness, which 
was initially attributed to possible androgen deprivation 
effect; however, when muscle weakness progressed to 
ambulatory difficulty, work-up was initiated.  After 
extensive neurologic evaluation by Dr. Grant, he was felt 
to have Guillain-Barré, and was treated with 
immunoglobulin.  He had successfully regained his 
neurologic function and was ambulating well at the present 
time.  

In February 1998, he underwent permanent interstitial 
palladium-103 seed implant.  According to a March 1998 
follow-up note, he had done well. 

In September 1998, a VA genitourinary examination was 
conducted, to evaluate the veteran's adenocarcinoma of the 
prostate.  As history it was noted that the veteran 
received one month of hormonal therapy; however, he became 
ill and did not receive his other two months of hormones 
as there was a question of his illness being related to 
hormonal deprivation.  However, he was later found to have 
Guillain-Barré.  He did get his external beam radiation, 
followed by a seed implant.  

In March 2000, VA examinations were conducted, including a 
neurology examination, at which the veteran complained of 
numbness and paresthesia of his feet, and weakness of the 
lower extremities.  He said that his sensory problems and 
the weakness seemed to have started after the diagnosis of 
Guillain-Barré in 1997.  Although he reported significant 
improvement, after the acute phase of disease, this had 
been followed by gradual increase in the sensory loss and 
weakness.  The diagnosis was sensory motor neuropathy, 
most likely a sequelae of Guillain-Barré syndrome versus a 
sensory neuropathy.  

On the March 2000 genitourinary examination, it was noted 
that the veteran had received only one month course of 
hormonal therapy which was aborted because of the 
occurrence of Guillain-Barré disease.  Currently, he was 
stable.  

In September 2000, the veteran submitted an article and 
summaries of other research on Guillain-Barré syndrome.  
These sources note that the cause of Guillain-Barré is not 
known, although a variety of events seem to trigger the 
illness.  A viral infection was noted as the most common 
precursor.  Among other events preceding the onset of 
Guillain-Barré syndrome were noted to be surgery and 
various injections, with specific reference to a swine flu 
vaccine.  All sources agreed that the cause was not known.  

In November 2000, Dr. Binder wrote that Guillain-Barré was 
poorly understood, and the etiology not always well-
defined.  He said that in many instances, it was a post-
viral syndrome.  He noted that although it was possible 
that the veteran's prostate cancer treatment may have been 
the trigger point for his Guillain-Barré, he could find no 
evidence of this potential etiology in the urologic 
literature.  He recommended that the veteran contact his 
neurologist.  

In a statement received in January 2001, E. G. Grant, 
M.D., noted that he had followed the veteran since 
December 1997, when Guillain-Barré syndrome had been 
diagnosed.  This had occurred after the veteran had been 
treated for prostate cancer which included a prostate 
biopsy and treatment with Eulexin and Zoladex.  He 
concluded that "[s]ince we do not know what causes 
Guillain-Barre syndrome and since Guillain-Barre syndrome 
has been know to occur following surgery or viral 
illnesses, it seems entirely possible that his Guillain-
Barre syndrome is directly related to his prostate 
cancer/treatments."  

B.  Analysis

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been informed of 
the evidence necessary to substantiate his claim, and of 
his and VA's respective obligations to obtain different 
types of evidence.  Pertinent identified medical records 
have been obtained.  Additional VA examination is not 
warranted given the circumstances of this case.  The Board 
finds that the notice and duty to assist provisions of the 
law have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

The veteran states that, while being treated for prostate 
cancer, he developed Guillain-Barré syndrome, which he 
contends resulted from the treatment for prostate cancer.  

Secondary service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disorder.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found in certain 
instances in which a service-connected disability 
aggravates another condition.  When aggravation of a 
veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet.App. 439 (1995). 

The evidence shows that prostate cancer was found on 
biopsy in October 1997.  He was begun on hormonal therapy 
in November 1997, and radiation therapy was begun in 
December 1997.  After the beginning of the hormonal 
therapy, but before radiation therapy was begun, the 
veteran began to experience chills and fever, followed by 
progressive weakness and paresthesias of the lower 
extremities.  He was hospitalized in December 1997 for 
evaluation, and extensive work-up resulted in a diagnosis 
of Guillain-Barré syndrome.  Although the veteran 
responded very well to treatment, he has apparently 
suffered some recurrence of his symptoms since.    

It should be noted that although the hormone therapy was 
discontinued, there is no contemporaneous evidence that 
such had been thought to be a possible cause of Guillain-
Barré syndrome at that time.  As summarized by Dr. Sorace, 
although the symptoms were initially thought be possibly 
due to an androgen deprivation effect, when the symptoms 
progressed, further evaluation was undertaken, and 
Guillain-Barré syndrome was diagnosed and treated.  It was 
not suggested, however, that Guillain-Barré had been 
caused by the hormone treatment; rather, the hormone 
treatment was offered as a potential cause for the 
weakness before it was determined that he had Guillain-
Barré syndrome.  

In support of his claim, the veteran submitted statements 
from Dr. Grant, his treating neurologist, and Dr. Binder, 
his urologist, as well as a copy of an article and other 
information he obtained on Guillain-Barré syndrome.  All 
of these sources agree that the cause of Guillain-Barré is 
not known.  Several suggest triggers to the illness, most 
commonly, a viral infection.  Other possible triggers put 
forth were surgery and various injections.  The injection 
described was a swine flu vaccine, and in none of the 
general research sources is there any suggestion that 
hormone injections or a biopsy may trigger the onset of 
the syndrome.  

Dr. Binder noted that while it was possible that prostate 
cancer treatment may have been the trigger point for his 
Guillain-Barré, he could find no evidence of this 
potential etiology in the urologic literature.  The 
veteran contends that Dr. Binder did not conduct an 
exhaustive search, and that his statement was intended to 
mean he had not come across any literature to that effect.  
However, regardless of Dr. Binder's level of research, the 
fact remains that he did not find any support for such a 
connection, and his statement does not support the 
veteran's claim.  

Dr. Grant noted that "[s]ince we do not know what causes 
Guillain-Barre syndrome and since Guillain-Barre syndrome 
has been know to occur following surgery or viral 
illnesses, it seems entirely possible that his Guillain-
Barre syndrome is directly related to his prostate 
cancer/treatments."  This statement, which merely 
acknowledges that the cause of Guillain-Barré is unknown, 
and opines that it is possible that the syndrome was 
related to treatment for prostate cancer, is too 
speculative and inconclusive to place the evidence in 
equipoise.  See Sacks v. West, 11 Vet. App. 314 (1998); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The 
appellant's own statements are not cognizable evidence, 
since he is a layman and lacks competence to give a 
medical opinion on such matters.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Since available medical evidence 
shows that the cause of Guillain-Barre syndrome is unknown 
at this time, further development of the claim, including 
a VA examination, would not assist the veteran in 
substantiating his claim.  Accordingly, a VA examination 
is not warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The weight of the credible medical evidence demonstrates 
that the veteran's Guillain-Barré syndrome was not caused 
or permanently worsened by his service-connected prostate 
cancer (including treatment for prostate cancer).  
Guillain-Barré syndrome is not proximately due to or the 
result of a service-connected prostate cancer.  The 
preponderance of the evidence is against the claim for 
secondary service connection for Guillain-Barré syndrome.  
Thus, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Secondary service connection for Guillain-Barré syndrome 
is denied.

		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

